              Case 2:21-cv-00930-RSM Document 13 Filed 09/21/21 Page 1 of 9




                                                   The Honorable Ricardo S. Martinez
1

2

3

4

5

6

7
                        UNITED STATES DISTRICT COURT FOR THE
8                         WESTERN DISTRICT OF WASHINGTON

9
     FRED A. PULPHUS, a married person,
10

11                                              NO. 2:21-CV-00930
                         Plaintiff,
12

13      vs.

14
                                                AGREEMENT REGARDING
15   COMPASS HEALTH, a Washington               DISCOVERY OF ELECTRONICALLY
     Corporation, WHATCOM COUNTY,
                                                STORED INFORMATION AND
16   WHATCOM COUNTY SHERIFF’S OFFICE,
     and WENDY JONES                            ORDER
17

18

19                       Defendants.

20

21

22

23

24

25

26

27
     AGREEMENT REGARDING DISCOVERY OF                Cha & Alexander Law Firm, P.S.
     ELECTRONICALLY STORED INFORMATION AND          2319 Elm St. Bellingham, WA 98225
     PROPOSED ORDER Page 1 of 9                         Telephone: (360) 392-2872
     NO. 2:21-CV-00930
            Case 2:21-cv-00930-RSM Document 13 Filed 09/21/21 Page 2 of 9




1           The parties hereby stipulate to the following provisions regarding the discovery
2    of electronically stored information (“ESI”) in this matter:
3           A. General Principles
4           1.     An attorney’s zealous representation of a client is not compromised by
5    conducting discovery in a cooperative manner. The failure of counsel or the parties to
6    litigation to cooperate in facilitating and reasonably limiting discovery requests and
7    responses raises litigation costs and contributes to the risk of sanctions.
8           2.     As provided in LCR 26(f), the proportionality standard set forth in Fed. R.
9    Civ. P. 26(b)(1) must be applied in each case when formulating a discovery plan. To
10   further the application of the proportionality standard in discovery, requests for
11   production of ESI and related responses should be reasonably targeted, clear, and as
12   specific as possible.
13          B. ESI Disclosures
14          Within 30 days of entry of this Order, or at a later time if agreed to by the
15   parties, each party shall disclose:
16          1.     Custodians. The five custodians most likely to have discoverable ESI in
17   their possession, custody, or control. The custodians shall be identified by name, title,
18   connection to the instant litigation, and the type of the information under the
19   custodian’s control.
20          2.     Non-custodial Data Sources. A list of non-custodial data sources (e.g.,
21   shared drives, servers), if any, likely to contain discoverable ESI. These lists can
22   identify the databases that are likely to contain discoverable structured data.
23          3.     Third-Party Data Sources. A list of third-party data sources, if any, likely
24   to contain discoverable ESI (e.g., third-party email providers, mobile device providers,
25   cloud storage) and, for each such source, the extent to which a party is (or is not) able
26   to preserve information stored in the third-party data source.
27
     AGREEMENT REGARDING DISCOVERY OF                         Cha & Alexander Law Firm, P.S.
     ELECTRONICALLY STORED INFORMATION AND                   2319 Elm St. Bellingham, WA 98225
     PROPOSED ORDER Page 2 of 9                                  Telephone: (360) 392-2872
     NO. 2:21-CV-00930
            Case 2:21-cv-00930-RSM Document 13 Filed 09/21/21 Page 3 of 9




1           4.     Inaccessible Data. A list of data sources, if any, likely to contain
2    discoverable ESI (by type, date, custodian, electronic system or other criteria sufficient
3    to specifically identify the data source) that a party asserts is not reasonably
4    accessible under Fed. R. Civ. P. 26(b)(2)(B). Section (D)(3) below sets forth data
5    sources and ESI which are not required to be preserved by the parties. Those data
6    sources and ESI do not need to be included on this list.
7           5.     Foreign data privacy laws. Nothing in this Order is intended to prevent
8    either party from complying with the requirements of a foreign country’s data privacy
9    laws, e.g., the European Union’s General Data Protection Regulation (GDPR) (EU)
10   2016/679. The parties agree to meet and confer before including custodians or data
11   sources subject to such laws in any ESI or other discovery request.
12          C. ESI Discovery Procedures
13          1.     On-site inspection of electronic media. Such an inspection shall not be
14   required absent a demonstration by the requesting party of specific need and good
15   cause or by agreement of the parties.
16          2.     Search methodology. The parties shall timely confer to attempt to reach
17   agreement on appropriate search terms and queries, file type and date restrictions,
18   data sources (including custodians), and other appropriate computer- or technology-
19   aided methodologies, before any such effort is undertaken. The parties shall continue
20   to cooperate in revising the appropriateness of the search methodology.
21                  a.     Prior to running searches:
22                         i.    The producing party shall disclose the data sources
23   (including custodians), search terms and queries, any file type and date restrictions,
24   and any other methodology that it proposes to use to locate ESI likely to contain
25   responsive and discoverable information. The producing party may provide unique hit
26   counts for each search query.
27
     AGREEMENT REGARDING DISCOVERY OF                        Cha & Alexander Law Firm, P.S.
     ELECTRONICALLY STORED INFORMATION AND                  2319 Elm St. Bellingham, WA 98225
     PROPOSED ORDER Page 3 of 9                                 Telephone: (360) 392-2872
     NO. 2:21-CV-00930
            Case 2:21-cv-00930-RSM Document 13 Filed 09/21/21 Page 4 of 9




1                         ii.    The requesting party is entitled to, within 14 days of the
2    producing party’s disclosure, add no more than 10 search terms or queries to those
3    disclosed by the producing party absent a showing of good cause or agreement of the
4    parties.
5                        iii.    The following provisions apply to search terms / queries of
6    the requesting party. Focused terms and queries should be employed; broad terms or
7    queries, such as product and company names, generally should be avoided. A
8    conjunctive combination of multiple words or phrases (e.g., “computer” and “system”)
9    narrows the search and shall count as a single search term. A disjunctive combination
10   of multiple words or phrases (e.g., “computer” or “system”) broadens the search, and
11   thus each word or phrase shall count as a separate search term unless they are
12   variants of the same word. The producing party may identify each search term or
13   query returning overbroad results demonstrating the overbroad results and a counter
14   proposal correcting the overbroad search or query. A search that returns more than
15   (250) megabytes of data, excluding Microsoft PowerPoint files, audio files, and
16   similarly large file types, is presumed to be overbroad.
17                 b.     After production: Within 21 days of the producing party notifying
18   the receiving party that it has substantially completed the production of documents
19   responsive to a request, the responding party may request no more than 10 additional
20   search terms or queries. The immediately preceding section (Section C(2)(a)(iii))
21   applies.
22                 c.     Upon reasonable request, a party shall disclose information
23   relating to network design, the types of databases, database dictionaries, the access
24   control list and security access logs and rights of individuals to access the system and
25   specific files and applications, the ESI document retention policy, organizational chart
26

27
     AGREEMENT REGARDING DISCOVERY OF                       Cha & Alexander Law Firm, P.S.
     ELECTRONICALLY STORED INFORMATION AND                 2319 Elm St. Bellingham, WA 98225
     PROPOSED ORDER Page 4 of 9                                Telephone: (360) 392-2872
     NO. 2:21-CV-00930
            Case 2:21-cv-00930-RSM Document 13 Filed 09/21/21 Page 5 of 9




1    for information systems personnel, or the backup and systems recovery routines,
2    including, but not limited to, tape rotation and destruction/overwrite policy.
3           3.     Format.
4                  a.     ESI will be produced to the requesting party with searchable text,
5    in a PDF format, unless otherwise agreed by the parties. Other acceptable formats
6    include, but are not limited to, native files, multi-page TIFFs (with a companion OCR or
7    extracted text file), single-page TIFFs (only with load files for e-discovery software that
8    includes metadata fields identifying natural document breaks and also includes
9    companion OCR and/or extracted text files), when applicable.
10                 b.     Unless otherwise agreed to by the parties, files that are not easily
11   converted to image format, such as spreadsheet, database, and drawing files, will be
12   produced in native format.
13                 c.     Each document image file shall be named with a unique number
14   (Bates Number). File names should not be more than twenty characters long. When a
15   text-searchable image file is produced, the producing party must preserve the integrity
16   of the underlying ESI, i.e., the original formatting, the metadata (as noted below) and,
17   where applicable, the revision history.
18                 d.     If a document is more than one page, the unitization of the
19   document and any attachments and/or affixed notes shall be maintained as they
20   existed in the original document.
21          4.     De-duplication. The parties may de-duplicate their ESI production across
22   custodial and non-custodial data sources after disclosure to the requesting party, and
23   the duplicate custodian information removed during the de-duplication process tracked
24   in a duplicate/other custodian field in the database load file.
25          5.     Email Threading. The parties may use analytics technology to identify
26   email threads and need only produce the unique most inclusive copy and related
27
     AGREEMENT REGARDING DISCOVERY OF                        Cha & Alexander Law Firm, P.S.
     ELECTRONICALLY STORED INFORMATION AND                  2319 Elm St. Bellingham, WA 98225
     PROPOSED ORDER Page 5 of 9                                 Telephone: (360) 392-2872
     NO. 2:21-CV-00930
            Case 2:21-cv-00930-RSM Document 13 Filed 09/21/21 Page 6 of 9




1    family members and may exclude lesser inclusive copies. Upon reasonable request,
2    the producing party will produce a less inclusive copy.
3           D. Preservation of ESI
4           The parties acknowledge that they have a common law obligation, as
5    expressed in Fed. R. Civ. P. 37(e), to take reasonable and proportional steps to
6    preserve discoverable information in the party’s possession, custody, or control. With
7    respect to preservation of ESI, the parties agree as follows:
8           1.    Absent a showing of good cause by the requesting party, the parties
9    shall not be required to modify the procedures used by them in the ordinary course of
10   business to back-up and archive data; provided, however, that the parties shall
11   preserve all discoverable ESI in their possession, custody, or control.
12          2.    The parties will supplement their disclosures in accordance with Fed. R.
13   Civ. P. 26(e) with discoverable ESI responsive to a particular discovery request or
14   mandatory disclosure where that data is created after a disclosure or response is
15   made (unless excluded under Sections (D)(3) or (E)(1)-(2)).
16          3.    Absent a showing of good cause by the requesting party, the following
17   categories of ESI need not be preserved:
18                a.     Deleted, slack, fragmented, or other data only accessible by
19   forensics.
20                b.     Random access memory (RAM), temporary files, or other
21   ephemeral data that are difficult to preserve without disabling the operating system.
22                c.     On-line access data such as temporary internet files, history,
23   cache, cookies, and the like.
24                d.     Data in metadata fields that are frequently updated automatically,
25   such as last-opened dates (see also Section (E)(5)).
26

27
     AGREEMENT REGARDING DISCOVERY OF                        Cha & Alexander Law Firm, P.S.
     ELECTRONICALLY STORED INFORMATION AND                  2319 Elm St. Bellingham, WA 98225
     PROPOSED ORDER Page 6 of 9                                 Telephone: (360) 392-2872
     NO. 2:21-CV-00930
            Case 2:21-cv-00930-RSM Document 13 Filed 09/21/21 Page 7 of 9




1                  e.      Back-up data that are duplicative of data that are more accessible
2    elsewhere.
3                  f.      Server, system or network logs.
4                  g.      Data remaining from systems no longer in use that is unintelligible
5    on the systems in use.
6                  h.      Electronic data (e.g., email, calendars, contact data, and notes)
7    sent to or from mobile devices (e.g., iPhone, iPad, Android devices), provided that a
8    copy of all such electronic data is automatically saved in real time elsewhere (such as
9    on a server, laptop, desktop computer, or “cloud” storage).
10          E. Privilege
11          1.     A producing party shall create a privilege log of all documents fully
12   withheld from production on the basis of a privilege or protection, unless otherwise
13   agreed or excepted by this Agreement and Order. Privilege logs shall include a unique
14   identification number for each document and the basis for the claim (attorney-client
15   privileged or work-product protection). For ESI, the privilege log may be generated
16   using available metadata, including author/recipient or to/from/cc/bcc names; the
17   subject matter or title; and date created. Should the available metadata provide
18   insufficient information for the purpose of evaluating the privilege claim asserted, the
19   producing party shall include such additional information as required by the Federal
20   Rules of Civil Procedure. Privilege logs will be produced to all other no later than 30
21   days after delivering a production.
22          2.     Redactions need not be logged so long as the basis for the redaction is
23   clear on the redacted document.
24          3.     With respect to privileged or work-product information generated after
25   the filing of the complaint, parties are not required to include any such information in
26   privilege logs.
27
     AGREEMENT REGARDING DISCOVERY OF                         Cha & Alexander Law Firm, P.S.
     ELECTRONICALLY STORED INFORMATION AND                   2319 Elm St. Bellingham, WA 98225
     PROPOSED ORDER Page 7 of 9                                  Telephone: (360) 392-2872
     NO. 2:21-CV-00930
            Case 2:21-cv-00930-RSM Document 13 Filed 09/21/21 Page 8 of 9




1           4.     With respect of privileged communications between a party to this action
2    and that party’s attorney, or the attorney’s law firm, to the extent that the attorney or
3    law firm, represents, or represented the party in this action, parties are not required to
4    include any such information in privilege logs.
5           5.     Activities undertaken in compliance with the duty to preserve information
6    are protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).
7           6.     Pursuant to Fed. R. Evid. 502(d), the production of any documents in this
8    proceeding shall not, for the purposes of this proceeding or any other federal or state
9    proceeding, constitute a waiver by the producing party of any privilege applicable to
10   those documents, including the attorney-client privilege, attorney work-product
11   protection, or any other privilege or protection recognized by law. Information
12   produced in discovery that is protected as privileged or work product shall be
13   immediately returned to the producing party, and its production shall not constitute a
14   waiver of such protection.
15                        DATED: September 21, 2021
     s/ Y. Junga Cha
16
     s/ Edward S. Alexander
17   Per 8/26/21 email                             s/ Benjamin J. Stone
     Y. Junga Cha, WSBA #35147                     s/ Hannah Driscoll
18   Edward S. Alexander, WSBA #33818              Per 8/26/21 email
     CHA & ALEXANDER LAW FIRM, P.S.                Benjamin J. Stone, WSBA #33436
19   (360) 392-2872                                Hannah Driscoll, WSBA #56853
     junga@chaalexander.com                        Lewis Brisbois Bisgaard & Smith LLP
20
     edward@chaalexander.com                       (206) 436-2020
21   Attorneys for Plaintiff                       Benjamin.Stone@lewisbrisbois.com
                                                   Hannah.Driscoll@lewisbrisbois.com
22   s/ George Roche                               Attorneys for Defendant Compass Health
     Per 8/26/21 email
23   George Roche, WSBA #45698
24   Whatcom County Prosecuting Attorney
     (360) 778-5710
25   groche@co.whatcom.wa.us
     Attorney for Defendants Whatcom
26   County, Whatcom County Sheriff’s Office,
     and Wendy Jones
27
     AGREEMENT REGARDING DISCOVERY OF                        Cha & Alexander Law Firm, P.S.
     ELECTRONICALLY STORED INFORMATION AND                  2319 Elm St. Bellingham, WA 98225
     PROPOSED ORDER Page 8 of 9                                 Telephone: (360) 392-2872
     NO. 2:21-CV-00930
           Case 2:21-cv-00930-RSM Document 13 Filed 09/21/21 Page 9 of 9




1
                                        ORDER
2
          Based on the foregoing, IT IS SO ORDERED.
3

4         DATED this 21st day of September, 2021.

5

6

7
                                         A
                                         RICARDO S. MARTINEZ
8                                        CHIEF UNITED STATES DISTRICT JUDGE

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     AGREEMENT REGARDING DISCOVERY OF                Cha & Alexander Law Firm, P.S.
     ELECTRONICALLY STORED INFORMATION AND          2319 Elm St. Bellingham, WA 98225
     PROPOSED ORDER Page 9 of 9                         Telephone: (360) 392-2872
     NO. 2:21-CV-00930
